Citation Nr: 1637084	
Decision Date: 09/21/16    Archive Date: 09/27/16

DOCKET NO.  13-00 353A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an effective date earlier than September 29, 2011 for the grant of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel 





INTRODUCTION

The Veteran, who is the appellant in this case, had active service from May 1945 to December 1946.  

This appeal comes to the Board of Veterans' Appeals (Board) from March 2012, May 2013, September 2014, and February 2015 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, as well as a January 2015 determination of the Director, Compensation and Pension Service.  A claim for an increased disability rating for posttraumatic stress disorder (PTSD) in connection with the TDIU claim was reasonably raised, see September 2014 Board decision, was received on October 6, 2011.  The March 2012 rating decision granted a 50 percent increased disability rating for the service-connected PTSD effective September 29, 2011, within one year of the increased rating claim.  See 38 U.S.C.A. § 5110(b)(2) (West 2014); 38 C.F.R. § 3.400(o)(2) (2015) (for increased rating claims, if an increase in disability occurred within one year prior to the date of claim, the increase is effective as of the date the increase was "factually ascertainable").  

The May 2013 rating decision, in pertinent part, granted a TDIU effective August 22, 2012 (the date service connection was granted for macular degeneration, which the RO found to be the primary service-connected disability preventing the Veteran from maintaining employment).  In August 2013, the Veteran filed a timely notice of disagreement with the effective date assigned for the grant of TDIU.  In September 2014, the Board, in pertinent part, granted an effective date of July 12, 2012 for the grant of a TDIU, which was implemented by the September 2014 rating decision, and remanded the issue of entitlement to an effective date earlier than July 12, 2012 for additional development. 

Pursuant to the Board remand instructions, an adjudication was obtained in January 2015 from the Director, Compensation and Pension Service, with respect to entitlement to a TDIU under 38 C.F.R. § 4.16(b).  The February 2015 rating decision, in pertinent part, granted an effective date of September 29, 2011 for the grant of a TDIU.  As the advisory opinion, the development directed by the Board remand, was obtained, the Board finds that there has been substantial compliance with the prior Board remand orders.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders); D'Aries v. Peake, 22 Vet. App. 97 (2008).  The case was returned to the Board for appellate consideration and is now ready for disposition.

In September 2014, the Board also denied an increased disability rating in excess of 50 percent for the service-connected PTSD.  Board decisions are generally final upon issuance.  38 U.S.C.A. § 7104(b) (West 2014); 38 C.F.R. § 20.1100 (2015).  In the February 2015 rating decision, the AOJ, sua sponte, granted a 70 percent disability rating for PTSD, effective September 29, 2011.  This subsequent grant of an increased disability rating does not override the finality of the September 2014 Board decision.  In addition, the Veteran did not express disagreement with the 70 percent disability rating assigned by the February 2015 rating decision, as is jurisdictionally required for an appeal.  See Manlincon v. West, 12 Vet. App. 238, 240 (1999) (indicating that a notice of disagreement is a jurisdiction-conferring document that required remand rather than referral); Roy v. Brown, 5 Vet. App. 554, 555 (1993) ("appellate review of an RO decision is initiated by an NOD"); Marsh v. West, 11 Vet. App. 468, 470 (1998) ("an untimely NOD deprives [BVA] of jurisdiction").  See also Percy v. Shinseki, 23 Vet. App 37 (2009) (noting that, while Congress used "permissive language" in the statute for filing a substantive appeal, the language used by Congress in enacting the statute for filing a notice of disagreement was "mandatory," indicating a clear intention to foreclose the Board's exercise of jurisdiction over a matter where a notice of disagreement had not been filed).  While the February 2015, January 2016, and February 2016 supplemental statements of the case continue to list the issue of an increased rating in excess of 70 percent for PTSD, they do so without jurisdictional authority.  

In Percy, 23 Vet. App. at 38, the appellant had filed a timely notice of disagreement but failed to file a substantive appeal as to all of the issues on appeal.  As the Court found the filing of a substantive appeal was permissive, the filing of the mandatory notice of disagreement allowed the Board to assume jurisdiction of the issues not included in the original substantive appeal.  Id. at 46-47.  The instant matter is distinguishable from Percy in that the Board, as discussed above, has found there is no jurisdiction-conferring notice of disagreement.  The Board is not permitted to waive the jurisdictional-conferring notice of disagreement requirement. See Manlincon, 12 Vet. App. at 240.  As such, while the February 2015, January 2016, and February 2016 supplemental statements of the case erroneously listed the issue of an increased rating in excess of 70 percent for PTSD, the Board finds that this issue is not properly in appellate status, and will not be further discussed. 

A November 2015 letter from a VA doctor and January and March 2016 VA examination reports has been associated with the claims file.  While the supplemental statement of the case (dated in January 2016) does not include review of this evidence, the earlier effective date issue does not involve any question as to the current nature and severity of the service-connected disabilities serving as the basis for the award of a TDIU or whether the Veteran continues to be entitled to a TDIU.  As such the additional records are of no probative value with regard to the issue decided herein, and the Veteran is not prejudiced by the Board's decision without AOJ consideration of this evidence in the first instance.  

Finally, the issue of entitlement to automobile or other conveyance and adaptive equipment or for adaptive equipment only has been perfected, but not yet certified to the Board.  See July 2016 substantive appeal (on a VA Form 9).  The Board's review of the claims file reveals that the AOJ is still taking action on this issue.  As such, the Board will not accept jurisdiction over it at this time, but it will be the subject of a subsequent Board decision, if otherwise in order.

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2015).


FINDINGS OF FACT

1. The Veteran's claim for a TDIU was constructively received by VA on October 6, 2011 at the same time as the increased rating claim for PTSD.

2.  A TDIU has been established since September 29, 2011.

3.  It is not factually ascertainable that the service-connected PTSD prevented the Veteran from retaining substantially gainful employment within the one year prior to October 6, 2011.


CONCLUSION OF LAW

The criteria for an effective date prior to September 29, 2011 for the grant of TDIU have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110, 7104 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 3.400, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.          38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159 (2015).  With respect to the appeal for an earlier effective date, resolution of this issue turns on the law as applied to the undisputed facts regarding the date of receipt of claim and date entitlement arose.  As this issue turns on a matter of law, further assistance, such as the further procurement of records, would not assist the Veteran with the appealed issue.  As such, no further notice or development under the VCAA is warranted with respect to this issue.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).    

Earlier Effective Date for a TDIU

The Veteran generally contends that the effective date for the grant of a TDIU should be earlier than September 29, 2011 because he has been prevented from obtaining and maintaining substantially gainful employment due to service-connected disabilities since 2009.  See April 2012 application for increased compensation based on unemployability (on a VA Form 21-8940).  In a June 2012 notice of disagreement, the then-representative contended that the Veteran's PTSD rendered him unable to work.  In a January 2013 written statement, the then-representative contended that the Veteran's PTSD, by itself, prevented gainful employment and, as such an earlier effective date for the grant of a TDIU was warranted.  See also January 2014 written statement. 

With regard to the appropriate regulations to apply when determining an effective date for the award of TDIU, in Hurd v. West, 13 Vet. App. 449 (2000), the Court stated that "a TDIU claim is a claim for increased compensation, and the effective date rules for increased compensation apply to a TDIU claim."  Id. at 450.  As such, the grant of a TDIU is an award of increased disability compensation for purposes of assigning an effective date.  Dalton v. Nicholson, 21 Vet. App. 23 (2007); Wood v. Derwinski, 1 Vet. App. 367, 369 (1991).  

The effective date for an increased rating for disability compensation (in this case, assignment of a TDIU) will be the earliest date as of which it is factually ascertainable that an increase in disability occurred if a claim is received within one year from such date; otherwise, the effective date is the date of receipt of the claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); see Gaston v. Shinseki, 605 F.3d 979, 984 (Fed. Cir. 2010) (holding that, in order to obtain an increased disability rating earlier than the date of the claim for increase, the evidence must show that the increase in disability occurred within the one year period prior to the date of claim for increase); VAOPGCPREC 12-98.

A "claim" is defined as a formal or informal communication, in writing, requesting a determination of entitlement, or evidencing a belief in entitlement to a benefit and VA is required to identify and act on informal claims for benefits.  38 C.F.R.         §§ 3.1(p), 3.155(a) (2015); see also Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  Pursuant to 38 C.F.R. § 3.155, any communication or action indicating intent to apply for one or more VA benefits, including statements from a veteran's duly authorized representative, may be considered an informal claim.  Such an informal claim must identify the benefit sought.  38 C.F.R. § 3.1(p) defines application as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  See also Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 1999).  The date of receipt of a claim is the date on which a claim, information, or evidence is received by VA.  38 C.F.R. § 3.1(r) (2015). 

In this case, a claim for an increased rating for the service-connected PTSD was received on October 6, 2011.  A March 2012 rating decision granted a 50 percent increased disability rating for PTSD effective September 29, 2011, within one year of the increased rating claim.  See 38 U.S.C.A. § 5110(b)(2); 38 C.F.R.		 § 3.400(o)(2).  In a May 2013 rating decision, the RO granted a TDIU effective August 22, 2012.  The Veteran expressed disagreement with the effective date assigned.  

In September 2014, the Board granted an effective date of July 12, 2012 for the grant of a TDIU and remanded the issue of entitlement to an effective date earlier than July 12, 2012 for referral to the Director, Compensation and Pension Service for an evaluation under 38 C.F.R. § 4.16(b) (where the combined schedular rating percentages of service-connected disabilities under 4.16(a) are not met).  The January 2015 Director's advisory opinion notes that an April 2012 application for increased compensation based on unemployability (on a VA Form 21-8940) reflects that the Veteran's last full-time employment ended in June 2009 when the PTSD began affecting his ability to perform the duties of his construction business.  The advisory opinion also notes that a December 2011 statement from Dr. W.F. and a January 2012 VA examination report also reflected that the PTSD symptoms impaired the Veteran's ability to work.  

The Director's advisory opinion notes that the PTSD symptomatology would have a severe effect on the Veteran's ability to generate substantial gainful employment for his self-employed construction business and the impact on the Veteran's self-employment, due to PTSD symptomatology established that a 70 percent disability rating was warranted for the PTSD.  The effect of the advisory opinion was to grant an earlier effective date of September 29, 2011 for a TDIU under 38 C.F.R. § 4.16(a) and deny an effective date prior to September 29, 2011 under 38 C.F.R. § 4.16(b).  In a February 2015 rating decision, the AOJ granted a 70 percent disability rating for PTSD, effective September 29, 2011, and an earlier effective date of September 29, 2011 for the grant of a TDIU.    

VA will grant a TDIU when the evidence shows that a veteran is precluded, by reason of service-connected disabilities, from obtaining or maintaining "substantially gainful employment" consistent with the veteran's education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91.  The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to age or the impairment caused by any non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2015); Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

A threshold requirement, however, for eligibility for a TDIU under 38 C.F.R.	 § 4.16(a) is that, if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16(a).  

For the appeal period prior to September 29, 2011, the Veteran was in receipt of service connection for PTSD rated as 30 percent disabling.  The Veteran was not service connected for any other disabilities  For the period on appeal, the percentage rating for the service-connected PTSD does not meet the minimum rating criteria under 38 C.F.R. § 4.16(a) for eligibility for TDIU. 

Because the Veteran's combined rating did not meet the percentage standards of 38 C.F.R. § 4.16(a) for TDIU eligibility for the appeal period prior to September 29, 2011, the claim for a TDIU may be considered only under 38 C.F.R. § 4.16(b).  While the Board is precluded from assigning a TDIU rating under 38 C.F.R. 
§ 4.16(b) in the first instance, the Board may decide the propriety of a TDIU under 38 C.F.R. § 4.16(b) if the Director reaches a negative determination.  See January 2015 advisory opinion; see also Wages v. McDonald, 27 Vet. App. 233, 236 (2015) ("On its face, the regulatory scheme created by § 4.16(b) merely withholds from rating boards the authority to grant extraschedular TDIU in the first instance.").  As such, the Board may address the issue of an effective date prior to September 29, 2011 for the award of a TDIU under 38 C.F.R. § 4.16(b).     

The term "unemployability," as used in VA regulations governing total disability ratings, is synonymous with an inability to secure and follow a substantially gainful occupation.  See VAOPGCPREC 75-91.  The issue is whether a veteran's service-connected disability or disabilities preclude him or her from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a "living wage").  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  In a claim for TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that a veteran's service-connected disability or disabilities do not prevent him or her from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 
7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).  

Marginal employment is not considered substantially gainful employment and generally is deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist in certain cases when earned annual income exceeds the poverty threshold on a facts-found basis.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).  Marginal employment, odd-job employment, and employment at half the usual remuneration is not incompatible with a determination of unemployability if the restriction to securing or retaining better employment is due to disability.  See 38 C.F.R. 
§ 4.17(a) (2015).

Further, in Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that, when a veteran is claiming TDIU based upon the combined effects of multiple service-connected disabilities, VA's duty to assist "does not require obtaining a single medical opinion regarding the combined impact of all service-connected disabilities."  See also Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011) (VA is not required to obtain an industrial survey from a vocational expert before making a TDIU determination but may choose to do so in an appropriate case).  Although VA must give full consideration, per 38 C.F.R. § 4.15, to "the effect of combinations of disability," VA regulations place responsibility for the ultimate TDIU determination on VA adjudicators, not a medical examiner's opinion.  Geib, 733 F.3d at 1354; see also 38 C.F.R. § 4.16(a).  The ultimate issue of whether a TDIU should be awarded is not a medical issue, but rather is a determination for the VA adjudicator.  See Moore v. Nicholson, 21 Vet. App. 211, 218 (2007) (ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator), rev'd on other grounds sub nom, Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  

After a review of all the evidence, lay and medical, the Board finds that it is not factually ascertainable whether the service-connected PTSD prevented the Veteran from retaining substantially gainful employment within the one year prior to October 6, 2011.  See Gaston, 605 F.3d 979.  The Court has held that the relevant temporal focus for adjudicating an increased rating claim (in this case, assignment of a TDIU) is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In order to obtain an increased disability rating earlier than the date of the claim, the evidence must show that the increase in disability occurred within the one year period prior to the date of claim.  If the evidence showed that the increase occurred earlier than one year prior to the date of the claim, then, under the analysis in Gaston, 605 F.3d at 984, the effective date is no earlier than the date of the claim.  The Federal Circuit explained that the legislative intent in enacting 38 U.S.C.A.	 § 5110(b) was to allow for a grace period of up to one year for the Veteran to file the claim once he or she was aware of the increase in disability.  Id.  The Federal Circuit held that the "consistent with the plain language of the statute and this legislative history, the only reasonable construction of 38 U.S.C. § 5110(b)(2) is that a veteran's claim for increased disability compensation must be filed within one year of an increase in the disability, as shown by the evidence, in order to obtain an effective date earlier than the date of the claim."

At a March 2010 VA examination report, the Veteran reported that he has not worked since 2007 because of his diminished eyesight.  The Veteran reported that his primary way to address his symptoms of PTSD had been to "throw himself into his work."  The VA examiner indicated that the Veteran was "clearly devastated" that he could no longer use work as a means to palliate the stress from PTSD.  The VA examiner opined that it is unlikely that there is any type of work that the Veteran could be engaged in due to his (then non-service-connected) blindness.  

In a September 2011 written statement, Dr. W.F. noted that the Veteran had occupational and social impairment with decrease in work efficiency and intermittent periods of inability to perform tasks and social impairment with reduced reliability and productively.  Dr. W.F. noted that the Veteran had difficulty establishing and maintaining effective work relationships.  A January 2012 VA examination report notes that the Veteran was not working due to his age, poor ability, lack of motivation, hearing problems, and being legally blind.  The VA examiner noted that the Veteran had stopped working in 2000.  

In an April 2012 application for increased compensation based on unemployability (on a VA Form 21-8940), the Veteran reported that he has been unable to follow any substantially gainful occupation due to the service-connected PTSD since June 2009.  The Veteran reported a high school education and one year of college.  In a May 2012 application for increased compensation based on unemployability (on a VA Form 21-8940), the Veteran reported that he has been unable to follow any substantially gainful occupation due to the service-connected PTSD, blindness, and bad back since 2007.  The Veteran reported a high school education and taking construction courses from 1970 to 1972.  

In a March 2013 VA addendum medical opinion report, the VA examiner noted that, while the Veteran's PTSD symptoms reduce his functionality, his other medical problems such as legal blindness and hearing impairment (which were not service connected prior to 2012) are even more pronounced impairments on his ability to work.  In an April 2014 VA medical opinion report, a VA examiner opined that the evidence of record, including the March 2010 and January 2012 VA examination reports, reflects that the PTSD symptoms were not responsible for the Veteran's decision to stop working, but rather it was failing health that led to the Veteran having to quit.  The VA examiner indicated that the Veteran used work as a way to cope with his anxiety problems. 

Based on the above, the Board finds that the weight of the evidence reveals that it is not factually ascertainable that the service-connected PTSD prevented the Veteran from retaining substantially gainful employment within the one year prior to October 6, 2011.  The ultimate issue of whether a TDIU should be awarded is not a medical issue, but rather is a determination for the adjudicator.  See Geib, 733 F.3d at 1354; Moore, 21 Vet. App. at 218, rev'd on other grounds sub nom, Moore, 
555 F.3d 1369; see also 38 C.F.R. § 4.16.  The earliest evidence of any kind associated with the act or intention of filing a claim for a TDIU is the October 2011 claim for an increased rating for PTSD.  Prior to September 29, 2011, the only disability for which the Veteran was in receipt of service connection was PTSD.    

Even accepting the conflicting assertions that the Veteran stopped working in 2000, 2007, or 2009 due to PTSD as true would make the factually ascertainable date that a TDIU was warranted before the one year period prior to increased rating claim that is under review, so would cause the effective date to be the date of claim for increase.  The Board does not dispute that the Veteran has had a longstanding psychiatric disorder since service separation; however, as discussed in detail above, there is no legal basis for assigning the effective date of the grant of a TDIU earlier than September 29, 2011.  See Gaston, supra. 


For these reasons, the Board finds that the earliest date entitlement arose to a TDIU was the date of the grant of a 70 percent disability rating for PTSD, i.e., September 29, 2011.  Where, as here, the law, and not the evidence, is dispositive, the Board finds that there is no legal basis for assignment of an effective date earlier than September 29, 2011.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

An effective date prior to September 29, 2011 for the award of a TDIU is denied.



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


